Per Curiam.

An attorney’s employment is undoubtedly one of personal trust and confidence requiring his personal services, and he has no implied authority to retain associate counsel or to employ a substitute to act in his place, unless such conduct has been assented to by his client, with full knowledge of the facts. Weeks Attys., § 246. Under the record before us, plaintiff was, therefore, not entitled to recover for the services performed by the witness Brown. While the evidence, is not, perhaps, as satisfactory as it might be, it, nevertheless, appears that plaintiff’s assignor rendered certain services himself, and he was entitled to receive compensation therefor. The dismissal of the complaint was, therefore, improper.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.